Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lei Guo on 12/14/2020.

The application has been amended as follows: 
In claim 1:
A polyamide fine particle comprising a polyamide including a repetition of a structural unit having at least one alkylene group and at least one amide bond, each of the at least one alkylene group having from 1 to 4 carbon atoms, wherein the polyamide fine particle has an average particle size, based on microscopy, of 1 µm to 30 µm and has a sphericity of 85 or greater, wherein a specific surface area is 20 m2/g or less.

Clams 4 and 7-12 are cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amendments to claim 1 are sufficient to overcome rejection under 35 USC 102 and 35 USC 103 set forth in the previous Office Action.


Kaiso et al (US 20110311821) fails to teach sphericity value and particle size.

New search does not reveal any references covering a subject matter of amended claim 1.

The closest prior art found is represented by Asano et al (US 20090246235) and Couzis et al (US 20120321893).

Asano teaches polyamide porous spherical particles having a number-average particle diameter of 2 to 30 μm and  a BET specific surface area of 100to 80000 m2/kg (see claim 1).
Thus, Asano fails to teach the claimed polyamide structure and porosity.

Couzis discloses a method, comprising spray drying a solution comprising a polyamide to form polyamide particles having an average diameter of between about 0.5 μm and about 10 μm and at least about 85% of the polyamide particles having a diameter distribution of no more than about 1.5 μm.
However, the reference fails to teach a polyamide, based on monomer with at most four carbon atoms, porosity and sphericity values.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GL
/GREGORY LISTVOYB/
 Primary Examiner, Art Unit 1765